353 F.2d 209
Edward L. W. JONES, Appellant,v.E. C. ELLSWORTH, Jr., Warden, Montana State Prison, et al., Appellee.
No. 20096.
United States Court of Appeals Ninth Circuit.
November 22, 1965.

Appeal from the United States District Court for the District of Montana, Butte Division; William D. Murray, Judge, D.C., 240 F.Supp. 246.
Edward L. W. Jones, in pro. per.
Forrest H. Anderson, Atty. Gen. of Montana, Wm. G. Sternhagen, Asst. Atty. Gen. of Montana, Helena, Mont., for appellee.
Before CHAMBERS, POPE and DUNIWAY, Circuit Judges.
PER CURIAM.


1
The order of the district court dated April 14, 1965, denying petitioner's petition for a writ of habeas corpus is affirmed for the reasons and upon the authorities therein cited.